CHITTENDEN, J.
This action was brought to restrain the City of Toledo from collecting of an occupational tax. The plaintiff was a Brooklyn corporation engaged in the manufacturing business in Toledo. The plaintiff had paid all state taxes and had paid all personal property, tax on all its property located in Toledo. In Jan. 1924 the city council placed an occupational tax upon persons and corporations carrying on certain trades, professions and occupations in Toledo. The ordinance recited.that the taxes were inadequate to carry on the "municipal functions. The amount levied against the plaintiff was $1100. The plaintiff contended that the fee paid to the state by virtue of 5503 G. C. is in effect an occupational tax and that the city is precluded from collection from if a similar tax. In refusing the injunction, the court of appeals held:
1.-, A municipality has the power to levy an excise tax in the form of an occupational tax in all cases except where the state imposes a levy of occupational tax on the same business, trade or profession.
2. As the state had' not levied such occupational tax by virtue of 5503 G C or by any legislative enactment, the city of Toledo was not precluded from levying an excise tax upon the occupation of manufacturing in Toledo.
3. The fact that more than half the products manufactured by the plaintiff were sold outside the state of Ohio does not affect the validity of this tax any more than it would affect the validity of the general taxes levied upon its property, according to its value, for the purpose of raising revenue money necessary to the carrying on of the state, county and municipal goyernments.